DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 03/05/2021.
The following is the status of the claims:

Claims 1-7 are pending and as previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, upon further consideration of the previously amended claim language, the recitation of “to complete the vapor chamber so as to have a same coefficient of thermal expansion as the heat source” introduces new matter. A review of the originally filed specification reveals that there is no support for claiming that the vapor chamber has the same coefficient of thermal expansion as the heat source (emphasis added).
The original disclosure in Paragraph [0019] as published states:
“the ceramic plate of the vapor chamber structure and the ceramic packaging material of the heat source are close in their thermal expansion coefficients, it is able to avoid the problem of crack at an interface between the vapor chamber and the heat source due to thermal fatigue caused by different thermal expansion coefficients of the vapor chamber and the heat source” (emphasis added). 
The original disclosure in Paragraph [0058] as published further states: “[t]he present invention is characterized in that the ceramic plate 12 is used as one of two sides of the vapor chamber for contacting with a heat source to transfer heat.  That is, one of two metal sides of the conventional vapor chamber is replaced by the ceramic the ceramic plate 12 has a thermal expansion coefficient close to that of the ceramic packaging material of the heat source in an electronic device, it is able to avoid the problem of crack at an interface between the vapor chamber and the heat source due to thermal fatigue caused by different thermal expansion coefficients of the vapor chamber and the heat source.  With one of two sides of the vapor chamber being made of a ceramic material, the vapor chamber as a heat dissipation device can be applied to more different fields” (emphasis added).
Thus, according to the originally filed disclosure there is indeed support for having the ceramic plate 12 having a thermal expansion coefficient close to that of the ceramic packaging material of the heat source, However, there is no support for having the vapor chamber, i.e. the entirety or portions thereof, having the same coefficient of thermal expansion as the heat source. Here it is noted that as interpreted there is a distinction between “heat source” and “ceramic packaging”. Simply stated, the originally filed disclosure only has support for claiming that the ceramic plate of the vapor chamber has a similar coefficient of thermal expansion as the ceramic packaging material of the heat source. 
For examination purposes the recitation is interpreted as --to complete the vapor chamber so that the ceramic plate has a similar  ceramic packaging material of the heat source --.
Claims 2-7 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al. - (US2007/0295486 - previously cited) in view of Tan et al. - (US2011/0108245 - previously cited), further in view of Lee et al. - (US2008/0171647 - newly cited) and further in view of Ishikawa et al. - (6110577 - newly cited), hereinafter referred to as “Su”, “Tan”, “Lee”, and “Ishikawa” respectively. 

Regarding Claim 1, Su discloses (Figures 1-2B) a manufacturing method of a vapor chamber (10), comprising the following steps: 
(a) providing a metal plate (12);
(b) providing a second plate (14) configured to contact a heat source (CPU, per Paragraph 0030); 
(c) providing a wick structure (18 & 19) and a support structure (20) on faces (internal faces of each plate that face each other as to define cavity 13) of the metal plate and the second plate that are to be faced toward each other later (as shown in Figure 2A); and 
(d) correspondingly closing the metal plate and the second plate to each other (as shown in Figure 2A) to define a chamber (13) therebetween, evacuating the (vacuum in chamber 13, per Paragraph 0026, last two sentences), filling a working fluid (such as water) into the chamber (per Paragraph 0026, last two sentences), and sealing a joint (joint between peripheral region of plates 12 and 14) between the closed metal plate and second plate to complete the vapor chamber (as shown in Figure 2A).
Su fails to teach the second plate being a ceramic plate.
However, Tan teaches (Figure 5 with details of board 49 per board 74 in Figure 8) a manufacturing method of a vapor chamber (48) comprising the provision of a metal plate (30), the provision of a second plate (49), the provision of a wick structure (per Paragraph 0056), correspondingly closing the metal plate and the second plate to each other to define a chamber (55), evacuating the chamber (per Paragraph 0067), filling a working fluid (per Paragraph 0067), and sealing a joint (54) between the closed metal plate and the second plate (per Paragraph 0065). In particular, Tan teaches that heat generating components cannot be directly attached to metallic surfaces of the vapor chamber and thus a dielectric or electrically-insulating material must be used therebetween as to prevent short circuits and therefore teaches to employ ceramic as the material for the second plate (as shown in Figure 8 and per Paragraph 0073) as to allow for direct attachment of the heat generating component while avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer (per Paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Su, by employing ceramic as the material of the second plate, as taught by Tan, for the purpose of allowing for direct attachment of the 
Su as modified still fails to teach a ceramic packaging material of the heat source. 
However, Lee teaches that ceramic PGA packaging is the very common packaging used for CPU’s (per Paragraph 0006, lines 5-9) since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic (per Paragraph 0005, lines 6-8) and since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s (per Paragraph 0004, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the CPU in Su, to have included a ceramic packaging material, as taught by Lee, since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic, since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s, and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Su as modified still fails to teach wherein the ceramic plate have a similar coefficient of thermal expansion as the ceramic packaging material of the heat source. 
(Figure 1) that CPU’s (12) are typically cooled by disposing them in contact with a heat dissipation device (18). In particular, Ishikawa teaches that difference in thermal expansion between the CPU and the heat dissipation device causes stresses on the CPU that result in the likelihood of delamination and mechanical destruction of the CPU (per Column 1, lines 42-54) and therefore teaches, in regards to the material of heat dissipation device, that it is insufficient to consider only the thermal conductivity but that it is also necessary to employ a material having a thermal expansion which is approximately coincident with those of the CPU (per Column 1 & 2, lines 64-67 & 1-3 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Su, by employing the ceramic plate having a similar coefficient of thermal expansion as the ceramic packaging material of the heat source, as taught by Ishikawa, for the purpose of preventing the likelihood of delamination and mechanical destruction of the CPU, thus ensuring a long life and proper operation of the CPU.  
Regarding Claim 2, Su as modified teaches the manufacturing method of claim 1 and further teaches wherein the wick structure is a netlike structure (metallic meshes per Su’s Paragraph 0028, here it is noted that a mesh is a netlike structure).
Regarding Claim 3, Su as modified teaches the manufacturing method of a vapor chamber as claimed in claim 1 and further teaches wherein the ceramic plate is made of aluminum oxide (aluminum oxide Al2O3 per Tan’s Paragraph 0073, first sentence).
Regarding Claim 4, Su as modified teaches the manufacturing method of claim 1 and further teaches wherein the support structure is connected to the ceramic plate and the metal plate by diffusion bonding (per Su’s Paragraph 0029, second sentence).
Regarding Claim 5, Su as modified teaches the manufacturing method of claim 1 and further teaches wherein the support structure includes a plurality of copper posts (as shown in Su’s Figure 3B, and per Su’s Paragraph 0029, second sentence).
Regarding Claim 6, Su as modified teaches the manufacturing method of a vapor chamber as claimed in claim 1 and further teaches wherein the support structure is made of copper material (as shown in Su’s Figure 3B, and per Su’s Paragraph 0029, second sentence).
Regarding Claim 7, Su as modified teaches the manufacturing method of claim 1 and further teaches wherein, in the step (c), the correspondingly closed metal plate and ceramic plate are connected to each other by a diffusion bonding process (per Su’s Paragraph 0026, lines 7-10, consistent with the manner in which Tan’s connects the two plates together per Tan’s Paragraph 0074).

Response to Arguments
Applicant's arguments, see remarks filed 03/05/2021, have been fully considered but they are moot as the arguments do not apply to the current combination of references. In particular, the Kamamoto reference is no longer relied as basis for rejecting the claims. The newly cited reference to Lee and Ishikawa respectively teach 
For at least the reasons discussed and set forth in the rejection above, Claims 1-7 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763